MEMORANDUM DECISION
                                                                     Jul 08 2015, 7:46 am

Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                        Gregory F. Zoeller
Montgomery Law Office                                     Attorney General of Indiana
Lafayette, Indiana
                                                          Kelly A. Miklos
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Christopher J. Wilson,                                    July 8, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          79A02-1411-CR-791
        v.                                                Appeal from the
                                                          Tippecanoe Superior Court
State of Indiana,                                         The Honorable Randy J. Williams,
                                                          Judge
Appellee-Plaintiff.
                                                          Cause No. 79D01-1405-FB-10




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-791 | July 8, 2015          Page 1 of 5
[1]   Christopher J. Wilson pleaded guilty to sexual misconduct with a minor1 as a

      Class B felony and was sentenced to thirteen years with nine years executed and

      four years suspended to probation. He appeals his sentence raising the

      following issue for our review: whether his sentence is inappropriate in light of

      the nature of the offense and the character of the offender.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On Easter Sunday, April 20, 2014, Wilson was at the home of his girlfriend for

      a birthday party for her fifteen-year-old daughter, S.A. Wilson attended the

      birthday party with the intention of drinking alcohol and smoking marijuana.

      Wilson knew S.A. and was aware she was fifteen at the time. During the party,

      Wilson repeatedly approached S.A. and asked her to give him oral sex. S.A.

      refused several times. Wilson continued to ask S.A., and she eventually

      acquiesced to Wilson’s repeated demands. At that time, S.A. placed her mouth

      on Wilson’s penis, and Wilson received oral sex from S.A. S.A. did not like

      what happened and did not want to ever see or speak to Wilson again.


[4]   S.A.’s grandmother walked into the room and discovered Wilson and S.A.

      together. After discovering Wilson and S.A., the grandmother kicked Wilson




      1
        See Ind. Code § 35-42-4-9(a)(1). We note that, effective July 1, 2014, a new version of this criminal statute
      was enacted. Because Wilson committed his crime prior to July 1, 2014, we will apply the statute in effect at
      the time he committed his crime.



      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-791 | July 8, 2015                  Page 2 of 5
      out of the house. Sometime after this date, Wilson sent S.A. Facebook

      messages telling her that “her mouth felt good” and that he “would have taken

      her virginity if she had let him.” Appellant’s App. at 7.


[5]   The State charged Wilson with sexual misconduct with a minor as a Class B

      felony. Wilson agreed to plead guilty as charged in exchange for the State not

      filing a petition to revoke his probation, as he was on probation at the time he

      committed the instant offense. The State also agreed that Wilson’s executed

      sentence would be between six and ten years. At the sentencing hearing, the

      trial court found as aggravating circumstances Wilson’s criminal history, that

      previous attempts at rehabilitation have failed, and Wilson’s history of

      substance abuse. It also found as mitigating circumstances that Wilson pleaded

      guilty, that he has family support, and that he had taken advantage of programs

      offered in jail. The trial court found that the aggravating factors outweighed the

      mitigating factors and sentenced Wilson to thirteen years with nine years

      executed and four years suspended to probation with the first year of probation

      to be served through community corrections. Wilson now appeals.


                                     Discussion and Decision
[6]   Under Indiana Appellate Rule 7(B), “we may revise any sentence authorized by

      statute if we deem it to be inappropriate in light of the nature of the offense and

      the character of the offender.” Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct.

      App. 2014). The question under Appellate Rule 7(B) is not whether another

      sentence is more appropriate; rather, the question is whether the sentence


      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-791 | July 8, 2015   Page 3 of 5
      imposed is inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

      2008). It is the defendant’s burden on appeal to persuade the reviewing court

      that the sentence imposed by the trial court is inappropriate. Chappell v. State,

      966 N.E.2d 124, 133 (Ind. Ct. App. 2012), trans. denied.


[7]   Wilson argues that his sentence is inappropriate in light of the nature of the

      offense and the character of the offender. However, interspersed in Wilson’s

      argument are contentions regarding the trial court’s finding of aggravating

      circumstances and mitigating circumstances. It appears that he is arguing that

      some of the aggravators and mitigators were found in error, although he never

      asserts that the trial court abused its discretion in sentencing him. Our Supreme

      Court has made clear that inappropriate sentence and abuse of discretion claims

      are to be analyzed separately. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind.

      2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). We, therefore, take this

      opportunity to clarify again that an inappropriate sentence analysis does not

      involve an argument that the trial court abused its discretion in sentencing the

      defendant.


[8]   As to the nature of the offense, Wilson, while attending the birthday party of his

      girlfriend’s fifteen-year-old daughter, repeatedly asked S.A. to perform oral sex

      on him. S.A. eventually acquiesced, and Wilson assaulted her in her own

      home by placing his penis in S.A.’s mouth. After this occurred, S.A. did not

      want to see or speak to Wilson again, but he began sending her messages on

      Facebook, telling her that “her mouth felt good” and that he “would have taken

      her virginity if she had let him.” Appellant’s App. at 7.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-791 | July 8, 2015   Page 4 of 5
[9]    As to Wilson’s character, although he was only twenty-two at the time of

       sentencing, he had an extensive criminal history. Wilson had numerous

       adjudications as a juvenile, which included possession of controlled substance,

       which would have been a Class D felony if committed by an adult, auto theft,

       being a runaway, and two counts of escape. As a juvenile, Wilson cut off his

       electronic monitoring bracelet when on home detention awaiting disposition in

       an adjudication. As an adult, Wilson’s criminal history consisted of a

       conviction for robbery, two convictions for criminal conversion, and a

       conviction for possession of paraphernalia. Wilson’s probation had been

       revoked at least three times as an adult, and he had failed to successfully

       complete probation in any of his previous cases. He was also on probation at

       the time he committed the instant offense. We do not find Wilson’s thirteen-

       year sentence, with nine years executed and four years suspended to probation

       for Class B felony sexual misconduct with a minor to be inappropriate in light

       of the nature of the offense and the character of the defendant.


[10]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1411-CR-791 | July 8, 2015   Page 5 of 5